   Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 1 of 23 PageID: 1




LAWRENCE C. HERSH
Attorney at Law
17 Sylvan Street, Suite 102B
Rutherford, NJ 07070
(201) 507-6300
Attorney for Plaintiff and all others similarly situated


                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

––––––––––––––––––––––––––––––––––––––––– X
                                          :
JOSHUA RABINOWITZ, on behalf of himself   :
and all others similarly situated,        :
                                          :
                        Plaintiff,        : Civil Action No.
                                          :
vs.                                       : CLASS ACTION COMPLAINT AND
                                          : JURY TRIAL DEMAND
ALLTRAN FINANCIAL, LP,                    :
                                          :
                        Defendant.        :
                                          :
––––––––––––––––––––––––––––––––––––––––– X


       Plaintiff JOSHUA RABINOWITZ, on behalf of himself and all others similarly

situated, (hereinafter “Plaintiff”) by and through his undersigned attorney, alleges against

the above-named Defendant ALLTRAN FINANCIAL, LP ("Defendant"), the following:



                             PRELIMINARY STATEMENT

       1.      Plaintiff brings this action for damages and declaratory and injunctive

relief arising from Defendant’s violation of 15 U.S.C. § 1692 et seq., the Fair Debt

Collection Practices Act (hereinafter “FDCPA”), which prohibits debt collectors from

engaging in abusive, deceptive and unfair practices.
   Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 2 of 23 PageID: 2




                              JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

This is an action for violations of 15 U.S.C. § 1692 et seq.

        3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

jurisdiction.

                                       DEFINITIONS

        4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

“debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                      JURY DEMAND

        5.      Plaintiff demands a jury trial on all issues.



                                          PARTIES

        6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

collection practices provides for the initiation of court proceedings to enjoin violations of

the FDCPA and to secure such equitable relief as may be appropriate in each case.

        7.      Plaintiff is a natural person and resident of the State of New Jersey,

County of Ocean and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

        8.      Based upon information and belief, Defendant ALLTRAN FINANCIAL,

LP (“ALLTRAN”) is a limited partnership organized under the laws of the State of Texas

with its principle place of business located in Houston, Texas.

        9.      ALLTRAN is a debt collector, as defined by § 1692a of the FDCPA,



                                               2
      Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 3 of 23 PageID: 3




because it regularly uses the mails and/or the telephone to collect, or attempt to collect,

directly or indirectly, defaulted consumer debts. ALLTRAN operates a nationwide

defaulted debt collection business, and attempts to collect debts from consumers in

virtually every state, including consumers in the State of New Jersey. In fact, Defendant

ALLTRAN was acting as a debt collector, as that term is defined in the FDCPA, as to the

defaulted consumer debt it attempted to collect from Plaintiff.


                           CLASS ACTION ALLEGATIONS

         10.   Plaintiff brings this action as a state wide class action, pursuant to Rule 23

of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of herself and all

New Jersey consumers and their successors in interest (the “Class”), who have received

debt collection letters from the Defendant which are in violation of the FDCPA, as

described in this Complaint.

         11.   This Action is properly maintained as a class action. The Classes consist

of:
               Class 1

               • All New Jersey consumers who were sent one or more letters and/or
               notices from Defendant in which American Express is identified as the
               creditor and the letters and/or notices included the alleged conduct and
               practices described herein.

               Class 2

               • All New Jersey consumers where Defendant sent information concerning
               the consumer’s Amex Chase Bank, N.A. debt to a third-party letter vendor
               without obtaining the prior consent of the consumer.


               • The Class period begins one year to the filing of this Action.

         12.   The Class satisfies all the requirements of Rule 23 of the FRCP for



                                              3
Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 4 of 23 PageID: 4




         maintaining a class action:

         •   Upon information and belief, the Class is so numerous that joinder of

             all members is impracticable because there are hundreds and/or

             thousands of persons who have received debt collection letters and/or

             notices from the Defendants that violate specific provisions of the

             FDCPA. Plaintiff is complaining of a standard form letter and/or

             notice that is sent to hundreds of persons (See Exhibits A and/or B),

             except that the undersigned attorney has, in accordance with Fed. R.

             Civ. P. 5.2, partially redacted the financial account numbers in an

             effort to protect Plaintiff’s privacy);

         •   There are questions of law and fact which are common to the Class and

             which predominate over questions affecting any individual Class

             member. These common questions of law and fact include, without

             limitation:

                 a.        Whether the defendant violated various provisions of the

                 FDCPA, including, but not limited to15 U.S.C. §§ 1692c(b),

                 1692e, 1692f and/or 1692g, and subsections therein;

                 b.        Whether Plaintiff and the Class have been injured by the

                 Defendant’s conduct;

                 c.        Whether Plaintiff and the Class have sustained damages

                 and are entitled to restitution as a result of Defendant’s

                 wrongdoing, and if so, what is the proper measure and appropriate




                                         4
Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 5 of 23 PageID: 5




                 statutory formula to be applied in determining such damages and

                 restitution; and

                 g.      Whether Plaintiff and the Class are entitled to declaratory

                 and/or injunctive relief.

         •   Plaintiff’s claims are typical of the Class, which all arise from the same

             operative facts and are based on the same legal theories;

         •   Plaintiff has no interest adverse or antagonistic to the interest of the

             other members of the Class;

         •   Plaintiff will fairly and adequately protect the interest of the Class and

             has retained experienced and competent attorneys to represent the

             Class;

         •   A Class Action is superior to other methods for the fair and efficient

             adjudication of the claims herein asserted. Plaintiff anticipates that no

             unusual difficulties are likely to be encountered in the management of

             this class action;

         • A Class Action will permit large numbers of similarly situated persons

             to prosecute their common claims in a single forum simultaneously

             and without the duplication of effort and expense that numerous

             individual actions would engender. Class treatment will also permit the

             adjudication of relatively small claims by many Class members who

             could not otherwise afford to seek legal redress for the wrongs

             complained of herein. Absent a Class Action, class members will

             continue to suffer losses of statutory protected rights as well as



                                        5
   Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 6 of 23 PageID: 6




                   monetary damages. If Defendant’s conduct is allowed to proceed

                   without remedy they will continue to reap and retain the proceeds of

                   their ill-gotten gains;

               •   Defendant has acted on grounds generally applicable to the entire

                   Class, thereby making appropriate final injunctive relief or

                   corresponding declaratory relief with respect to the Class as a whole.


                                STATEMENT OF FACTS

       13.     Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

defined by 15 U.S.C. §1692a(3).

       14.     Prior to June 18, 2020, Plaintiff allegedly incurred a financial obligation to

American Express. (“Amex”) related to a consumer credit card account (“the Debt”) with

an account number ending in 1002.

       15.     The Debt arose out of a transaction in which money, property, insurance

or services, which are the subject of the transaction, are primarily for personal, family or

household purposes.

       16.     The alleged Amex Debt is a "debt" as defined by 15 U.S.C. § 1692a(5).

       17.     Amex is a "creditor" as defined by 15 U.S.C. § 1692a(4).

       18.     At some time prior to June 18, 2020, the Amex Debt obligation became

past due with a balance of $4,945.71

       19.     At some point prior to June 18, 2020, the Debt was referred for collection

by Amex to Defendant.

       20.     At the time the Amex Debt was placed with Defendant, the balance on the

Debt was past due.

                                              6
   Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 7 of 23 PageID: 7




          21.     On or about June 18, 2020, Defendant sent Plaintiff a collection letter

with respect to the Debt. Attached as Exhibit A is a copy of the June 18, 2020 collection

letter.

          22.     The Collection Letter was Defendant’s initial written communication to

Plaintiff with respect to the Debt.

          23.     The Collection Letter was sent in connection with the collection of the

Amex Debt.

          24.     The Collection Letter was a “communication” as defined by 15 U.S.C.

§1692a(2).

          25.     As the initial written communication, the Collection Letter was required to

contain a notification of Plaintiff’s verification rights within the meaning of 15 U.S.C.

§1692g(a).

          26.     15 U.S.C. § 1692g provides that within five days after the initial

communication with a consumer in connection with the collection of any debt, a debt

collector shall, unless the information is contained in the initial communication or the

consumer has paid the debt, send the consumer a written notice containing certain

enumerated information.

          27.     15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a

statement that unless the consumer, within thirty days after receipt of the notice, disputes

the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the

debt collector.

          28.     15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a

statement that if the consumer notifies the debt collector in writing within the thirty-day

                                               7
   Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 8 of 23 PageID: 8




period that the debt, or any portion thereof, is disputed, the debt collector will obtain

verification of the debt or a copy of a judgment against the consumer and a copy of such

verification or judgment will be mailed to the consumer by the debt collector.

       29.     In order to be entitled to obtain verification of the debt or a copy of a

judgment against the consumer, the consumer must dispute the debt in writing.

       30.     15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a

statement that, upon the consumer's written request within the thirty-day period, the debt

collector will provide the consumer with the name and address of the original creditor, if

different from the current creditor.

       31.     In order to be entitled to obtain the name and address of the original

creditor, if different from the current creditor, the consumer must request such in writing.

       32.     A debt collector has the obligation not just to convey the 15 U.S.C. §

1692g required disclosures, but also to convey such clearly.

       33.     Even if a debt collector conveys the required information accurately, the

debt collector nonetheless violates the FDCPA if that information is overshadowed or

contradicted by other language in the communication.

       34.     Even if a debt collector conveys the required information accurately, the

debt collector nonetheless violates the FDCPA if that information is overshadowed by

other collection activities during the 30-day validation period following the

communication.

       35.     15   U.S.C.    §   1692g(b)    provides   that   collection   activities   and

communication during the 30-day period may not overshadow or be inconsistent with the

disclosure of the consumer's right to dispute the debt or request the name and address of

                                             8
   Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 9 of 23 PageID: 9




the original creditor.

        36.     A collection activity or communication overshadows or contradicts the

validation notice if it would make the least sophisticated consumer uncertain or confused

as to his or her rights.

        37.     The front side of the Collection Letter included the following statement

(“The Statement”):




        38.     The Statement presumably attempted to comply with the requirements of

section 1692g(a)(3)-(5).

        39.     The Statement does not direct the consumer to dispute the Debt with a

particular address for an in writing dispute.

        40.     The Collection Letter includes two separate addresses for Defendant.

        41.     The least sophisticated consumer may be dissuaded from disputing the

debt at all, since he or she may not know to which office the dispute should be sent.

        42.     The top the Collection Letter provides a first address for Defendant (“the

First Address”) of:

                PO Box 4043
                Concord CA 94524-4043

        43.     The Collection Letter also contains a second address for Defendant (the

“Second Address”):

                PO Box 722929
                Houston, TX 77272-2929

                                                9
    Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 10 of 23 PageID: 10




        44.    The problem with the Collection Letter is that it contains two separate

addresses for Defendant.

        45.    The least sophisticated consumer may believe that he or she would have to

send two separate letters to dispute the Debt.

        46.    The least sophisticated consumer may decide that sending two separate

dispute letters in order to dispute the Debt would be too burdensome and decide not to

dispute the Debt.

        47.    The least sophisticated consumer may decide not to dispute the Debt since

he or she would not know which of the two addresses to use to dispute the debt.

        48.    The use of multiple addresses by Defendant overshadowed the disclosure

of the consumer’s right to dispute the Debt and obtain verification of the Debt.

        49.    The use of multiple addresses is deceptive and/or misleading.

        50.    In the last year, Defendant sent collection letters to numerous New Jersey

consumers in which Defendant included multiple addresses in an initial written

communication to a consumer.

        51.    Additionally, Defendant received a second letter from Defendant dated

July 16, 2020, a copy of which is attached as Exhibit B.

.
        52.    The July 16, 2020 collection letter was sent and arrived within the 30 day

period provided for by the June 18, 2020 letter for Plaintiff to dispute or seek verification

of the Debt.

        53.    The July 16, 2020 letter demanded payment from Plaintiff.




                                             10
 Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 11 of 23 PageID: 11




       54.     The July 16, 2020 letter did not inform Plaintiff that he still had time to

dispute the Debt since the 30 day period for verification or dispute had not yet passed.

       55.     Nothing in the July 16, 2020 letter advised Plaintiff about that his rights

section 1692g(a) had not expired.

       56.     Thus, the July 16, 2020 letter overshadowed Plaintiff’s debt verification

rights under section 1692g(a) of the FDCPA.

       57.     The July 16, 2020 collection letter also indicated that should Plaintiff

make full payment on the outstanding balance of the Debt, he would receive an Optima

Card application.

       58.     The least sophisticated consumer may believe that should he or she make

payment in full on the Debt after receiving the July 16, 2020, then her or she would be

receiving a new credit card, when in fact, all he or she would be receiving would be an

application for a new credit card.

       59.     Based upon information and belief, if Plaintiff had paid off the balance of

the debt a per the July 16, 2020 collection letter, Defendant would not have issued to

Plaintiff the Optima credit card or would have issued it with severe restrictions.

       60.     The July 16, 2020 collection letter also failed to provide a deadline by

which Plaintiff had to make payment in order to accept the offer to receive the new credit

card application.


       61.     Additionally, when Defendant decided to contact Plaintiff via written

correspondence, it did not prepare and mail the Collection Letter on its own.

       62.     Rather, Defendant sent information regarding Plaintiff’s account to a

third-party letter vendor (the “Letter Vendor”).

                                             11
 Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 12 of 23 PageID: 12




        63.     In its communications with the Letter Vendor, Defendant disclosed the

following information to the Letter Vendor:

        a. Plaintiff’s status as a debtor;

        b. The fact that Plaintiff allegedly owed $4,945.71 to Amex; and,

        c. Other highly personal and confidential information about Plaintiff and his

            account.

        64.     The Letter vendor then populated some or all of this information into a

pre-written template, which it printed and mailed to Plaintiff’s residence in New Jersey.

        65.     The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as “the

conveying of information regarding a debt directly or indirectly to any person through

any medium.”

        66.     The sending of an electronic file containing information about Plaintiff’s

purported debt to the Letter Vendor is therefore a communication.

        67.     Defendant’s communication to the Letter Vendor was in connection with

the collection of a Debt, since it involved disclosure of the Debt to a third-party with the

objective being communication with, and motivation of, the consumer to pay the alleged

Debt.

        68.     Plaintiff never consented to having his personal and confidential

information, concerning the Debt or otherwise, shared with anyone else.

        69.     In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §

1692c(b):

        Except as provided in section 1692b of this title, without the prior consent of the
        consumer given directly to the debt collector, or the express permission of a court
        of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment

                                             12
 Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 13 of 23 PageID: 13




          judicial remedy, a debt collector may not communicate, in connection with the
          collection of any debt, with any person other than the consumer, his attorney, a
          consumer reporting agency if otherwise permitted by law, the creditor, the
          attorney of the creditor, or the attorney of the debt collector.

(emphasis added).

          70.    The Letter Vendor used by Defendant as part of its debt collection effort

against Plaintiff does not fall within any permitted exception provide for in section

1692c(b).

          71.    Due to Defendant’s communication to the Letter Vendor, information

about Plaintiff, including his name, the amount allegedly owed, Plaintiff’s home address

and other information were all within the possession of an unauthorized third-party.

          72.    Defendant unlawfully communicated with the unauthorized Letter Vendor

solely for the purpose of streamlining its generation of profits without regard to the

propriety and privacy of the information which it disclosed to such third-party.

          73.    In its reckless pursuit of a business advantage, Defendant disregarded the

known, negative effect that disclosing sensitive information to an unauthorized third-

party has on consumers.

          74.    As a result of Defendant’s conduct, Plaintiff was harmed by being subject

to abusive collection practices, from which she had a substantive right to be free of

having his or her privacy invaded and by having his or her private and protected

information shared and disseminated with unauthorized parties.

          75.    As a result of Defendant’s conduct, Plaintiff sustained a concrete, actual

injury.

          76.    As a result of Defendant’s conduct, Plaintiff sustained a concrete, actual

injury.

                                             13
 Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 14 of 23 PageID: 14




           77.   In the last year, Defendant sent collection letters to numerous New Jersey

consumers in which Defendant included multiple addresses in an initial written

communication to a consumer.

           78.   In the last year, on multiple occasions Defendant sent consumer

information to Lender Vendors without prior consent of the consumer.

           79.   Plaintiff suffered injury in fact by being subjected to unfair and abusive

practices of Defendant.

           80.   Plaintiff suffered actual harm by being the target of Defendant’s

misleading debt collection communications.

           81.   Defendant violated Plaintiff’s rights not to be the target of misleading debt

collection communications.

           82.   Defendant violated Plaintiff’s right to a trustful and fair debt collection

process.

           83.   Defendant’s communications were designed to cause Plaintiff to suffer a

harmful disadvantage in charting a course of action in response to Defendant’s collection

efforts.

           84.   The FDCPA ensures that consumers are fully and truthfully apprised of

the facts and of their rights, the act enables them to understand, make informed decisions

about, and participate fully and meaningfully in the debt collection process. The purpose

of the FDCPA is to provide information that helps consumers to choose intelligently. The

Defendant's false representations misled the Plaintiff in a manner that deprived Plaintiff

of his or her right to enjoy these benefits.

           85.   The deceptive communication additionally violated the FDCPA since it

                                               14
 Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 15 of 23 PageID: 15




frustrated Plaintiff’s ability to intelligently choose his or her response.

        86.      It is Defendant’s pattern and practice to send collection letters in the form

described above, and which violate the FDCPA.

        87.      On information and belief, Defendant sent letters in the form described

above to at least 50 natural persons in the State of New Jersey.


                                           COUNT I

                      FAIR DEBT COLLECTION PRACTICES ACT
                           VIOLATIONS OF 15 U.S.C. §1692

        88.      Plaintiff repeats the allegations contained in paragraphs 1 through 87 as if

the same were set forth at length.

        89.      Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

with its collection attempts against Plaintiff and others similarly situated.

        90.      Defendant’s conduct violated several provisions of the FDCPA, including,

but not limited to:

        A. 15 U.S.C. §1692c, by conveying Plaintiff’s information to a third-party;

        B. 15 U.S.C. §1692e, by the use of any false, deceptive or misleading

              representation or means in connection with the collection of a debt;

        C. 15 U.S.C. 1692e(5) of the FDCPA by threatening to take any action that

              cannot legally be taken or that is not intended to be taken.

        D. 15 U.S.C. § 1692e(10) of the FDCPA by the use of any false representation or

              deceptive means to collect or attempt to collect any debt or to obtain

              information concerning a consumer;




                                               15
 Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 16 of 23 PageID: 16




       E. 15 U.S.C. §1692f, by using unfair means in connection the collection of a debt

           by knowingly disclosing sensitive information about Plaintiff’s debt to third

           parties not expressly authorized under the FDCPA;

       F. 15 U.S.C. §1692g, by effectively failing to provide the debt verification rights

           notice;

       G. 15 U.S.C. §1692g(b), by engaging in collection activity which overshadows or

           is inconsistent with the consumer’s right to dispute the debt.



       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       (a) Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representatives and attorney Lawrence Hersh, Esq., as Class

Counsel;

       (b) Awarding Plaintiff and the Class statutory damages;

       (c) Awarding pre-judgment interest;

       (d) Awarding post-judgment interest;

       (e) Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

       and expenses; and

       (f) Awarding Plaintiff and the Class such other and further relief as the Court may

       deem just and proper.

Dated: Rutherford, New Jersey
       June 18, 2021
                                               Respectfully submitted,


                                              By: s/ Lawrence C. Hersh
                                                 Lawrence C. Hersh, Esq.
                                                 17 Sylvan Street, Suite 102B
                                                 Rutherford, NJ 07070
                                             16
 Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 17 of 23 PageID: 17




                                                 (201) 507-6300
                                                 Attorney for Plaintiff


              CERTIFICATION PURSUANT TO LOCAL RULE 11.2

       I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

certify to my own knowledge and based upon information available to me at my office,

the matter in controversy is not the subject of any other action now pending in any court

or in any arbitration or administrative proceeding.


Dated: June 18, 2021                  By: s/ Lawrence C. Hersh
                                          Lawrence C. Hersh, Esq.




                                            17
Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 18 of 23 PageID: 18




                             EXHIBIT A
Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 19 of 23 PageID: 19
Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 20 of 23 PageID: 20
Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 21 of 23 PageID: 21




                             EXHIBIT B
Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 22 of 23 PageID: 22
Case 3:21-cv-12756 Document 1 Filed 06/18/21 Page 23 of 23 PageID: 23
